Citation Nr: 0210065	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  95-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer claimed as 
due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Col. Roy E. Meeks, USA (Ret.), 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his brother


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from December 1952 to November 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1995 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  

The Board remanded the case for additional development in 
January 1997 and March 1999.  In July 2001, the Board issued 
a decision confirming the denial of the claim for service 
connection for skin cancer claimed as due to exposure to 
radiation.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2002, the Secretary of Veterans Affairs (Secretary) and 
the veteran, through his attorney, filed a joint motion to 
remand the case to the Board.  The Court issued an order 
granting that motion in March 2002.   


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained, and the veteran has been notified 
of the applicable law and regulations and the evidence 
necessary to substantiate his claim.

2.  The veteran's skin cancer was not present until many 
years after separation from service and was not caused by 
exposure to radiation in service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and was not 
due to exposure to radiation in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp 
2001); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The law provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See 38 U.S.C.A. § 5103A.  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act and implementing 
regulations, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has attempted to obtain the veteran's 
service medical records on multiple occasions in February 
1994, June 1994, September 1994, and November 1994, but none 
could be located and they are believed to have been destroyed 
by fire.  The RO also requested a copy of a record of 
exposure to ionizing radiation (DD Form 1141) from the 
veteran's personnel folder in Janaury 1995, but was advised 
in May 1995 that it could not be located and may have been 
destroyed by fire.  In light of these multiple attempts, the 
Board concludes that such records do not exist, and further 
attempts to obtain them would be futile.  Also, the National 
Personnel Records Center reported on an unspecified date that 
alternate record sources did not have any entries which 
mentioned the veteran's illness or any hospitalization.  

All relevant evidence identified by the veteran was obtained 
and considered.  The RO has obtained the veteran's post-
service treatment records.  The veteran has had two personal 
hearings.  The veteran has also been afforded a VA 
examination to assess his current medical condition.  The RO 
has obtained a medical opinion regarding the likelihood that 
radiation exposure in service resulted in the veteran's post-
service skin cancer.  The Board is unaware of any additional 
relevant evidence that is available.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c; 38 C.F.R. § 3.309(d).  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
regulation states that, if the veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994)   Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

III.  Background Information

The appellant had service on active duty in the United States 
Army from December 1952 to November 1954.  In February 1994, 
he filed an application for compensation in which he stated 
that he served at Camp Hanford located in Washington state.  
His claim related to skin cancer from possible exposure to 
radiation.  He referred to two physicians, Dr. John Jucas and 
James Rogers who had treated him for skin cancer.  He further 
mentioned that he had worked at a construction power line 
company for 25 years.  

As noted above, the veteran's service medical records are not 
available.  However, this is inconsequential as the veteran 
does not claim to have been treated for skin cancer during 
service.  In a request for information needed to reconstruct 
medical data dated in August 1994, the veteran specifically 
stated that his "skin problem started after release from the 
service."  The veteran's only contention is that the 
squamous cell carcinoma developed many years after service as 
a result of exposure to radiation in service.  

A private medical treatment record dated in June 1981 shows 
that the veteran had an ulcerated lesion on his right ear.  
An entry dated in July 1981 shows that a lesion on his lip 
was an invasive cancer.  The doctor advised the veteran that 
he ought to stay out of the sun and get a wide brimmed hat.  

Private medical records received by the VA in April 1994 from 
Dr. Rusher reflected treatment and diagnoses for lesions on 
the appellant's left cheek.  The diagnoses included a lesion 
to the left cheek showing microinvasive squamous cell 
carcinoma arising in pre-existing actinic keratosis, and a 
lesion on the right cheek showing actinic keratosis with 
severe dysplasia.  Additional medical records, dated from 
1985 to 1988 received by the VA in April 1994 from the 
Dermatology Surgical Clinic also noted the appellant's 
cancerous condition.  

The report of a VA examination conducted in July 1994 shows 
that the veteran had a history of working as a lineman for a 
power company and as a construction worker for the past 36 
years.  The diagnoses included (1) actinic damage; (2) 
history of skin cancer; and (3) tinea unguium.  Neither that 
examination report, nor any of the treatment records contains 
any medical opinion regarding the etiology of the cancer.  
Letters from the veteran's treating physicians will be 
discussed below.

The veteran testified in support of his claim during hearings 
held in January 1996 and May 1997.  He recounted that for 
eighteen months in service he was stationed at Camp Hanford 
where nuclear materials were processed for use in atomic 
bombs, and he stated that he believed that this exposure to 
radiation had caused him to develop a skin cancer after 
service.  He said that while stationed there he worked doing 
construction and guard duty.  He indicated that he was 
stationed at an isolated camp, but that he also went to the 
main camp.  He said that there were large buildings, and he 
could see smoke coming from smokestacks.  He recounted that 
sometimes the wind carried the smoke his way.  He said that 
there were no particular incidents such as explosions.  He 
did not use a radiation monitor.  He said that he was there 
for several months before he found out that they were making 
plutonium and other nuclear fuel at that camp.  He said that 
he did not notice any changes in his health at that time.  
Subsequently, in the late 1950's or early 1960's, he noticed 
that his face stayed red all the time, and that he developed 
little sores.  Then, in 1981, he was diagnosed with skin 
cancer.  He said that his doctors had told him to protect 
himself from exposure to the sun.  He reported that he had 
worked outdoors out in the sun all of the time both before 
and after service.  The veteran expressed his opinion that 
the cancer was related to radiation exposure in service.  The 
veteran's wife also testified.  She reported that they got 
married in 1959, and that the veteran started having blisters 
on his skin within four or five years after service.  The 
veteran's brother gave similar testimony.  

In August 1998, in response to appellant's counsel's inquiry 
for a radiation dosage amount, the Department of the Army's 
Medical Health Physics Program researched the issue.  It was 
noted that the Dosimetry Branch of the U. S. Army Radiation 
Standards and Dosimetry Laboratory reported that they did not 
have any radiation exposure records for the veteran in their 
files.  It was further stated that Dr. Elizabeth Donnelly, 
the Hanford Project Coordinator at the U.S. Center for 
Disease Control and Prevention (CDC) found that, at a 
maximum, the appellant may have been exposed to 0.040 rads.  

A medical journal article submitted by the veteran's former 
attorney in September 1998 titled "Basal Cell and Squamous 
Cell" states that skin cancer is the most common type of 
cancer in the United States, and that an estimated one in 
five Americans who reach age 65 will develop a skin cancer.  
It was further stated that 90 to 95 percent of cases are 
caused by overexposure to the sun and may have been avoided 
with life long sun protection.  

In February 2000, the VA received, through appellant's 
counsel, a letter and accompanying materials from the Hanford 
Individual Dose Assessment Project.  A thyroid dose was 
estimated based on the appellant's exposure to iodine 131 
released to the air by the Hanford Nuclear Reservation from 
December 26, 1944, through December 31, 1957.  The 
appellant's dose estimate range was at 240 millirad.  The 
range was from a low of 94 to a high of 600 millirad.  

In August 2000, Susan Mather, M.D., M.P.H., the Chief Public 
Health and Environmental Hazards Officer gave an opinion 
regarding the likelihood that the veteran's skin cancer was 
due to radiation exposure in service.  The opinion is 
discussed in more detail below.  


IV.  Analysis

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), the Board 
notes that squamous cell carcinoma is not among the listed 
disorders.  Therefore, service connection for a squamous cell 
carcinoma may not be granted under 38 C.F.R. § 3.309.

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that skin cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311.  Accordingly, in August 2000, the RO 
referred the case to the Under Secretary of Health for an 
opinion as to the likelihood that any radiation exposure in 
service resulted in the veteran's squamous cell carcinoma.  
In the referral letter, it was noted that:

1.  The veteran [name deleted] served in 
the U.S. Army from December 1, 1952, to 
November 30, 1954.  He was stationed at 
Camp Hanford for approximately 18 months.  
He has been diagnosed with squamous cell 
carcinoma of the skin.  

2.  The U.S. Army Center for Health 
Promotion and Preventative Medicine 
advised in their letter of August 25, 
1998, that the Hanford Project 
Coordinator at CDC estimates that the 
maximum radiation dose the veteran may 
have received was 0.040 rads.  The 
Hanford Individual Dose Assessment 
Project advised in their letter dated 
December 21, 1999, that the median of the 
veteran's iodine 131 thyroid dose 
estimate range was 240 millirad.  They 
also stated that his actual dose could be 
anywhere within the range of 94 millirad 
to 600 millirad.

3.  The records reflect that he was first 
exposed to radiation at age 22, and that 
the disease was first diagnosed 
approximately 27 years after his last 
exposure.  His mother had breast cancer 
and is the only family member with 
cancer.  He denies history of exposure to 
known carcinogens or radiation prior to 
or after service.  He was employed as a 
construction lineman with a power company 
following his release from active duty.  
Skin cancer is not a presumptive 
disability under 38 C.F.R. § 3.309(d).

4.  Please review the available records 
and prepare a radiation dose estimate, to 
the extent feasible, based on all 
available methodologies.  Using this 
estimate provide an opinion whether it is 
likely, unlikely, or as likely as not 
that the veteran's skin cancer resulted 
from exposure to radiation while in 
service.  Please clearly set forth the 
rationale for your opinion.  

In response, the Chief Public Health and Environmental 
Hazards Officer noted in a report dated August 3, 2000, that:

1.  This is in response to your 
memorandum dated August 1, 2000.

2.  The veteran is reported to have been 
stationed at Hanford for approximately 18 
months during the period 1952 to 1954.


3.  The following methodology was used to 
estimate the veteran's doses:
(a) According to the Hanford 
Individual Dose Assessment Project the 
veteran's thyroid dose from Iodine 131 
was estimated to be 0.094 rad - 0.600 rad 
with a medial estimate of 0.240 rad.  
Radiation doses to other parts of the 
body from radioiodine are about 0.1% of 
the thyroid dose (National Research 
Council report Review of the Methods Used 
to Assign Radiation Doses to Service 
Personnel at Nuclear Weapons Tests, 1985, 
page 23).
(b) According to information 
presented at the Hanford Environmental 
Dose Reconstruction Task Completion 
Working Group Meeting on October 13, 
1999, a worse case thyroid dose for a 
military worker stationed at Hanford for 
12 years in a row was estimated to be 
less than 150 rads, largely Iodine-131.  
Using this estimate the veteran may have 
been exposed to a thyroid dose of about 
19 rads.  Radiation doses to other parts 
of the body from radioiodine are about 
0.1% of the thyroids dose (National 
Research Council report Review of the 
Methods Used to Assign Radiation Doses to 
Service Personnel at Nuclear Weapons 
Tests, 1985, page 23).  [e.g., a 
radioiodine dose of 19 rads to the 
thyroid would correspond to a dose from 
radioiodine to other parts of the body of 
about 0.019 rads].
(c) Based on the Battelle report 
"Summary of Recorded External Radiation 
Doses for Hanford Workers 1944-1989"" 
using the 99th percentile dose, the 
veteran is estimated to have received the 
following external non-penetrating dose 
of radiation while serving at Hanford 
during the period 1952-1954: 2.6 rem 
(Table A.11, page A.34, see attachment).  
Using whole body penetrating doses also 
would result in a dose estimate of 2.6 
rem (Table A-9, page A-25, see 
attachment).  
(d) According to the letter from the 
Army Center for Health Promotion and 
Preventative Medicine which quoted Dr. 
Donnelly at the Center for Disease 
Control and Preventative Medicine, the 
veteran may have been exposed to a 
maximum dose of 0.040 rads.
(e) It is not possible for this 
office to determine onsite Columbia River 
pathway doses at Hanford.  Therefore 
estimates based on an offsite location 
are used (Battelle report "Columbia 
River Pathway Dosimetry Report, 1944-
1992", July 1994).  The estimated dose 
for a maximum representative individual 
at Ringold Washington was less than 0.050 
rem EDE for 1953, and less than 0.075 rem 
EDE for 1954 (figure S.1, page vii) (see 
attachment.)

4.  The Committee on Interagency 
Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, does not provide 
screening doses for skin cancer.  Skin 
cancer usually has been attributed to 
ionizing radiation at high doses, e.g., 
several hundred rads.  Excess numbers of 
basal cell cancers also have been 
reported in skin which received estimated 
doses of 9-12 rads in margins of 
irradiated areas (Health Effects of 
Exposure to Low Levels of Ionizing 
Radiation (BEIR V), 1990, pages 325 to 
327).  An increased risk for basal cell 
but not squamous cell cancers has been 
seen in atomic bomb survivors (Ron et 
al., Skin tumor risk among atomic-bomb 
survivors in Japan, Cancer Causes and 
Control, Volume 9, 1998, page 395).

5.  In light of the above, in our opinion 
it is unlikely that the veteran's 
squamous cell skin cancers can be 
attributed to exposure to ionizing 
radiation in service.

The Board notes that the essence of that opinion is that, 
taking into consideration the veteran's estimated dose of 
radiation and the scientific data regarding the levels of 
radiation needed to cause skin cancer, it is unlikely that 
the veteran's skin cancer was due to his radiation exposure 
at Hanford.  Because this opinion weighs against the 
appellant's claim, the Board finds that service connection 
cannot be granted for the squamous cell carcinoma under 
38 C.F.R. § 3.311.

Finally, with respect to the third method of establishing 
service connection for a disorder claimed to be due to 
radiation exposure, the Board notes that the appellant has 
presented medical opinions which are to the effect that his 
squamous cell carcinoma is attributable to his radiation 
exposure in service.  A letter dated in March 1996 from W. 
Scott Hoke, M.D., of the Family Medicine Clinic contains the 
following comments:

After reviewing [the veteran's] case I do 
feel his skin carcinoma was in part due 
to his exposure to radiation while at 
Camp Hanford.  As you pointed out, it 
would be impossible to document the 
actual degree of exposure but in review 
of the literature and in conversation 
with [the veteran] I feel his exposure 
was certainly significant.  Please let me 
know if I can be of further assistance.  

A second letter from Dr. Hoke which is dated in July 1997 
contains the following comments:

After review of [the veteran's] records, 
examination of [the veteran] and 
interviewing [the veteran], I feel that 
his condition, skin cancer, was due to 
his exposure to radiation while at Camp 
Hanford.  

Certainly, [the veteran] has had more 
than what I would expect from just sun 
exposure.  He did relate to me on at 
least one occasion that he had seen the 
particles of dust from the Hanford area, 
while stationed there.  

[The veteran has] also supplied me with a 
text entitled, "The History of the 
Technical Steering Panel 1988-1995".  
After reviewing this it seems very 
possible that he was exposed to medically 
significant levels of radiation.  

In summary, [the veteran's] skin problems 
have certainly developed into a serious 
medical condition.  The extent of the 
damage done by his exposure to radiation 
at Hanford, although impossible to 
measure, certainly seems significant to 
me.

A letter has also been obtained from another one of the 
veteran's treating physicians, John J. Jucas, M.D.  The 
opinion contains the following comments:

I recently received your package of 
material in regards to [the veteran] who 
I had seen as a patient dating back to 
November of 1981.

Initially, the patient presented for a 
dermatitis of an itching nature known as 
neurodermatitis.  In addition, he had 
what appeared to be a possible fungal 
infection of the feet and severe photo 
damage known as actinic keratosis.  He 
was treated for these problems for a 
number of years until October of 1985 
when he was noted to have developed 
several lesions on the face.  Biopsies 
were performed in October of 1985 on the 
left cheek which histologically was a 
squamous cell carcinoma and this was 
excised successfully on October 24, 1985.  
In November of 1987, a lesion on the left 
ear also developed.  This was also 
biopsied and found again to be another 
squamous cell carcinoma.  This lesion was 
removed without difficulty following a 
second procedure because of having 
incomplete margins in December of 1987.  
A third cheek lesion developed on the 
left side of the cheek in September 1989 
and this again was removed without 
difficulty.  At the time of his initial 
examination in 1981, no history was given 
as to exposure to any radiation sources, 
and it was assumed that, because of [the 
veteran's] skin type, this was probably 
related to sun exposure over a lifetime.  
[The veteran] was last treated in October 
of 1989, when sutures were removed from 
the last excision site on the left cheek.  
His medical records in 1994 were then 
copied and sent to Veterans Affairs.

After reviewing the medical information 
that was sent to me, I will answer the 
first question as to whether the skin 
cancers were more likely than not related 
in whole or in part or had a genesis in 
its exposure to radiation while at Camp 
Hanford.  The question itself is quite 
difficult without really and truly 
understanding the exposure that this 
individual truly had.  There is nothing 
that I could tell from the interview with 
this patient that would definitively say 
whether or not he was ever truly exposed 
to radiation.  Certainly, he was in the 
vicinity of a nuclear facility.  I cannot 
say, at this point, from what I have 
received whether or not sufficient 
protection was afforded to this 
individual.  If he truly became exposed 
there, I think there is enough literature 
available where various forms of 
radiation can cause not only internal 
malignancy, such as leukemias, but also 
external malignancies such as skin 
cancers.  The history he gave of having 
no true protection from sun exposure also 
plays a big risk factor in this 
individual.  It certainly could be 
supposed that the combination of the 
exposure to the radiation, if it truly 
developed, and also his exposure to the 
sun without adequate protection over his 
lifetime could have been aggravated by 
this situation.  

I have looked at the Internet web site 
for the Hanford health information group, 
and after reviewing their web page, it 
appears that all of their information is 
truly not in any shape or fashion a 
controlled study or investigation, but 
merely an assembling of historical data 
given by individuals who were present at 
the site during the time period that the 
nuclear reservation was active, that is 
from years 1944 to 1972.  In doing 
literature searches using various CD 
based systems, I have found no reference 
to Hanford in my computer data base.  If 
there truly has been a study done by a 
competent group with medical 
epidemiological background, I would be 
happy to review this and make a further 
evaluation.  

On the second page, you made a statement 
that [the veteran] has never been exposed 
to other radiation risks or activities of 
a significant nature.  I think, from his 
own statement in the deposition, he did 
state that he was exposed to significant 
amounts of sun exposure which in itself 
is ultraviolet light radiation which is a 
known carcinogen and for which many 
studies have been shown to cause 
malignant degeneration which in itself 
could explain much of this patient's 
problems.

The Board finds that the most credible opinion regarding 
whether the veteran's skin cancer is related to exposure to 
radiation in service is the VA opinion summarized above.  
That opinion, which weighs against the claim, was based on 
scientific studies and specific dose estimates.  In reviewing 
Doctor Hoke's statements, the Board notes that he is a family 
practitioner with no apparent special expertise in the area 
of radiation related tumors.  Moreover, although he reports 
that he reviewed the technical steering panel report and 
concluded that it seemed possible that the veteran was 
exposed to medically significant levels of radiation, he has 
not cited any study linking the type of radiation present at 
Hanford to the development of squamous cell carcinoma.  

Doctor Jucas' statement that it "could be supposed" that 
the radiation exposure in service "if it truly developed" 
"could have" aggravated the situation is speculative and 
does not provide significant support for the claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

The Board notes that the veteran's own opinion that he has a 
skin disorder which is related to service is not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Although the veteran has cited medical journal 
articles which he contends support his claim, the Board notes 
that none of the articles contains a medical opinion 
demonstrating that the veteran's squamous cell carcinoma was 
attributable to radiation exposure in service.  In fact, none 
of the articles contain any opinion that exposure to the 
radiation at Hanford could cause skin cancer.  Therefore, 
they did not provide support for his claim.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).

In summary, the preponderance of the evidence shows that the 
veteran's skin cancer was not present until many years after 
separation from service and was not caused by exposure to 
ionizing radiation in service.  Accordingly, the Board 
concludes that the skin cancer was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for a skin 
disorder claimed as secondary to herbicide exposure.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. 
§§ 3.102, 4.3 (2001).


ORDER

Service connection for skin cancer claimed as secondary to 
exposure to radiation is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

